Citation Nr: 1134498	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-37 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury.

2.  Entitlement to a rating in excess of 10 percent for residuals of an injury of the left thumb, to included degenerative changes involving the left first carpometacarpal joint space.

3.  Entitlement to a rating in excess of 10 percent for fracture of the left wrist, to included degenerative joint changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter comes before to Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

On the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a Board hearing at the RO.  However, in a statement dated in October 2010, the Veteran indicated his intent to withdraw his request for a Board hearing.  

The issue of entitlement to service connection for residuals of a left shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left thumb disability has been manifested by pain with limitation of motion and loss of dexterity and grip strength; neither ankylosis nor a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, has been shown. 

2.  The Veteran's left wrist disability has been manifested by pain with limitation of motion; favorable ankylosis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of an injury of the left thumb, to include degenerative changes involving the left first carpometacarpal joint space, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5224, 5228 (2010).

2.  The criteria for a rating in excess of 10 percent for fracture of the left wrist, to included degenerative joint changes, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
 
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2007 pre-rating letter and August 2008 post-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher ratings, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the January 2007 letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2008 post-rating letter set forth the criteria for higher ratings for the disabilities.

After issuance of the post-rating letter, and opportunity for the Veteran to respond, the November 2010 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the post- rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, private treatment records, and the reports of various VA examinations. Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf. The Board also finds that no further RO action on these matters, prior to appellate consideration, is warranted.

The Board acknowledges that the record reflects that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 2002.  The SSA decision and records used to reach that decision are not of record.  However, given that the matters on appeal herein decided stem from claims for higher ratings filed in 2006, the medical evidence used in the determination of SSA benefits dated prior to 2002 would not be relevant to the Veteran's current disability picture and the period of the claims on appeal.  Hence, the Board finds that, pertinent to this claims herein decided, it is unnecessary to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); Gravois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Left Thumb

Historically, the Veteran was granted service connection for residuals of an injury of the left thumb in a December 1975 rating decision.  A noncompensable rating was assigned, effective October 1, 1975.  In an April 2003 rating decision, the RO continued a noncompensable rating for this disability, now characterized as residuals to include degenerative changes involving the left first carpometacarpal joint space.  The Veteran filed the instant claim for increased rating in October 2006.  He appeals an October 2007 rating decision assigning a 10 percent rating for the disability, effective October 10, 2006.

The Veteran left thumb disability is currently rated under Diagnostic Code 5224.  Under Diagnostic Code 5224, favorable ankylosis of the thumb warrants a 10 percent rating and unfavorable ankylosis of the thumb warrants a 20 percent rating, regardless of the extremity (major or minor).  38 C.F.R. § 4.71a.  

The Veteran's left thumb disability could also be rated under Diagnostic Code 5228 on the basis of limitation of motion.  Under Diagnostic Code 5228, limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent rating.  With a gap of less than one inch (2.5 cm.) a 0 percent rating is warranted.  With a gap of more than two inches (5.1 cm.) a 20 percent rating is warranted.  38 C.F.R. § 4.71a.  

Also, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pertinent to the Veteran's October 2006 claim for increase, the Veteran was afforded a VA examination in September 2007.  The Veteran reported initial injury in service, when a piece of steel hanging on a crane slipped and landed on his left hand hand, tearing the distal end of the thumb off, which was sutured and later became infected.  He described a constant ache in the base of the thumb.  On physical inspection, the examiner observed that there was no evidence of amputation or ankylosis of the digit, but the left thumb was deformed.  He noted that there was angulation and partial amputation of the radial aspect.  There was a gap between the thumb pad and the tips of the fingers on attempted opposition of the thumb to the fingers of one to two inches.  There was also a gap of one to two inches between the little and ring fingers and the proximal transverse crease of the hand on maximal flexion of the finger.  With respect to the index and long fingers of the left hand, the gap was more than two inches.  

Pushing and pulling strength of the thumb against resistance was a 2 on a scale of 0 to 5.  While it was noted that the Veteran could hold a pen and write poorly with his left hand, he could not maintain the grasp over one minute.  Range of motion testing of the left thumb revealed metacarpal-phalangeal flexion from 12 to 42 degrees and extension from 42 to 12 degrees, distal interphalangeal flexion from 0 to 42 degrees, metacarpal-phalangeal abduction from 26 to 32 degrees, metacarapal-phalangeal rotation from 0 to 17 degrees.  There was no loss of motion on repetitive motion of any joint.  The examiner also noted that the entire thumb was exquisitely tender to palpation, and the left nail was tender, darkened, irregular, and thin.  An x-ray revealed an old healed fracture deformity and possible partial resection of the radial aspect of the distal of the first distal phalanx.  There were moderate degenerative changes of the first carpal/metacarpal joint.  

A diagnosis of degenerative joint disease of the left thumb with partial resection of the radial aspect of the first distal phalanx was noted.  With respect to the disability's effect on employment, the Veteran indicated that he retired in 2002 due to physical disabilities, including inability to use his right shoulder, and both hands.  
The examiner also found that the disability would have moderate effects on certain activities of daily living, such as shopping, bathing, and dressing.  He noted that the loss of grip affects all activities, and was furthered hampered by his right hand difficulties.  

On VA examination in June 2010, the Veteran again reported that he initially injured his thumb when a piece of steel hanging from a crane fell on his left thumb and tore the terminal part of his thumb.  This was sutured back on, but the Veteran indicated that he had pain and difficulty using the thumb since then.  He also reported an overall decrease in hand strength and dexterity, and weekly flare-ups of pain during which he had to stop and rest his hand.  

On physical examination, there was a gap between the left thumb pad and the fingers of less than one inch.  There was objective evidence of pain.  There was also objective evidence of pain following repetitive range of motion, but no additional limitation of motion on repetition.  There was no amputation or ankylosis of any digits.  The examiner noted that there was moderate decrease in pushing and pulling, and that the Veteran had decreased dexterity, in that he was unable to hold onto objects with the thumb and maneuver.  The Veteran reported that he was retired from his previous position as a construction worker due to many medical problems with his shoulders, hands and feet.  A diagnosis of status post fracture of the terminal phalanx of the left thumb was assigned.  Left thumb pain with mild to severe effects on the activities of daily living was noted.  

VA outpatient treatment records also document the Veteran's complaints of left thumb and hand pain.  Left hand pain was noted in October 2010.  

The foregoing evidence does not reflect ankylosis of the left thumb.  Ankylosis of the right thumb, or the functional equivalent, was simply not shown on examination, and both VA examiners found no evidence of ankylosis.  Therefore, a rating in excess of 10 percent for the Veteran's left thumb disability is not warranted under Diagnostic Code 5224.  

In addition, the Board notes that a rating in excess of 10 percent is also not warranted under Diagnostic Code 5228 for limitation of motion of the thumb.  As noted above, a 20 percent rating is warranted only if there is a gap of more than 2 inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  On VA examination in September 2007, this gap was between 1 and 2 inches.  On VA examination in June 2010, this gap was less than 1 inch.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  Therefore, the criteria for the next higher, 20 percent rating have not been met under Diagnostic Code 5228.  

The Board has considered the applicability of other diagnostic codes, but finds no other appropriate diagnostic code that would allow for a rating in excess of 10 percent for this disability.  

B.  Left Wrist

Historically, the Veteran was granted service connection for a left wrist fracture in a December 1975 rating decision.  A noncompensable rating was assigned, effective October 1, 1975.  In an April 2003 rating decision, the RO assigned a 10 percent rating for this disability, now characterized as residuals to include degenerative changes, effective February 21, 2003.  The Veteran filed the instant claim for increased rating in October 2006.  He appeals an October 2007 rating decision continuing the 10 percent rating.

The 10 percent rating for the Veteran's left wrist disability has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under that Diagnostic Code, limitation of dorsiflexion of a wrist to less than 15 degrees, or limitation of palmar flexion in line with the forearm, warrants a 10 percent rating.  A 10 percent is the maximum rating available under Diagnostic Code 5215.

Thus, the Board has, alternatively, considered the only other diagnostic code specifically applicable to orthopedic disabilities of the wrist, Diagnostic Code 5214.  Under that Diagnostic Code, a 30 percent rating is warranted for favorable ankylosis of a major wrist and 20 percent for favorable ankylosis of a minor wrist.  Ankylosis is considered to be favorable when the joint is fixed in 20 to 30 degrees of dorsiflexion.  

Again, the Board also points out that in evaluating this musculoskeletal disability, it must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.

Pertinent to the Veteran's October 2006 claim for increased rating, the Veteran was afforded a VA examination in September 2007.  The Veteran reported that he initially injured his left wrist in service when he fell into a fox hole, and then later fractured his left wrist when installing an air conditioner.  He indicated that he is right-hand dominant.  Symptoms endorsed included weakness, debilitation, pain, and stiffness.  He denied flare-ups of joint disease or inflammation.  

Range of motion testing of the left wrist revealed palmar flexion to 45 degrees, with pain at the endpoint of the motion.  Dorsiflexion was to 20 degrees with pain also at the endpoint of the motion.  Ulnar deviation was full, with pain again at the endpoint of the motion.  There was no additional loss of motion on repetitive use.    There was no loss of bone or part of a bone, or recurrent shoulder dislocations.  The examiner did find evidence of moderate, active inflammatory arthritis.  There was no joint ankylosis.  An x-ray revealed degenerative changes.  The examiner assigned a diagnosis of fracture of the left wrist with degenerative changes.  He determined that there would be mild to moderate effects on the activities of daily living due to this disability.

On VA examination in June 2010, the Veteran again reported initial injury when he fell into a fox hole, and then again when installing an air conditioner.  He complained of progressively worsening pain.  He described symptoms of giving way, deformity, weakness, stiffness, decreased speed of joint motion, and tenderness.  

On examination, the examiner found no evidence of recurrent shoulder dislocations.  There was left wrist tenderness.  Dorsiflexion was to 50 degrees, palmar flexion was to 40 degrees, radial deviation was to 10 degrees, and ulnar deviation was to 20 degrees.  There was objective evidence of pain with active motion on the left side, but there was no additional limitation of motion after three repetitions of range of motion.  There was no joint ankylosis.  The Veteran indicated that he retired in 2001 due to many physical problems, including the shoulder, hands, and feet.  A diagnosis of advanced degenerative joint disease of the first carpometacarpal joint of the left wrist was assigned.  The examiner found that the disability would cause severe to mild effects on the activities of daily living.  He also commented that the Veteran had ankylosis of the right wrist, which made activities of daily living very hard, as the Veteran had to put extra stress and strain on the left wrist and thumb.

VA outpatient treatment records also document the Veteran's complaints of left wrist pain.  In October 2010, it was noted that the Veteran complained of left wrist pain, which he rated a 7 on a sale from 1 to 10.  He indicated that pain was decreased with medication to around a 3 or a 4.  

As indicated above, the Veteran is receiving the highest possible schedular rating under Diagnostic Code 5215.  Moreover, as there is no evidence of, or of disability comparable to, any ankylosis, he is not entitled to a higher rating under Diagnostic Code 5214, for ankylosis of the minor wrist.  This is so even when functional loss 
due to pain and other factors is considered.   The Board notes the Veteran has asserted experiencing pain and weakness of the left wrist.  However, given the Veteran's overall left wrist disability picture-to include range of motion findings well beyond those required for even a 10 percent rating under Diagnostic Code 5215-the Board finds that the current 10 percent adequately compensates him for any associated functional loss.  Hence, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for assignment of any higher rating.  The Board further noted that the Veteran's left wrist disability has not been shown to involve symptoms that would warrant evaluation of the disability under any other provision of VA's rating schedule.

C.  Both Claims

In addition, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

There is no evidence to suggest that the Veteran's left thumb and left wrist disabilities have necessitated frequent periods of hospitalization or rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors meeting the first prong of Thun, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disabilities under consideration, pursuant to Hart (cited above); and that the claims for higher ratings for residuals of an injury of the left thumb, to included degenerative changes involving the left first carpometacarpal joint space, and for fracture of the left wrist, to included degenerative joint changes, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 10 percent for residuals of an injury of the left thumb, to included degenerative changes involving the left first carpometacarpal joint space, is denied.

A rating in excess of 10 percent for fracture of the left wrist, to included degenerative joint changes, is denied.

REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for service connection for residuals of a left shoulder injury is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he is entitled to service connection for residuals of a left shoulder injury, as he alleges that he initially injured his left shoulder in service.  In particular, he alleges that he suffered injury to the left shoulder at Ft. Belvoir when he was struck by a steel beam.  In essence, the Veteran is claiming that he injured his left shoulder at the same time he injured his left thumb, which has previously been determined to be service-connected.  He has also alleged continuous left shoulder pain since this initial injury.  

The Veteran's service treatment records reflect that he was treated for a crush injury of the left thumb in January 1967 at Ft. Belvoir.  It is not indicted how the Veteran received this injury, nor is a left shoulder injury noted.  However, the Board notes that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also competent to testify about observable symptoms, such as left shoulder pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Post-service medical records include a private medical report from March 2002 reflecting that the Veteran was involved in a car accident in March 2002 and that he has had some left shoulder pain.  On VA examination in March 2003, it was noted that the Veteran has "had injuries to his shoulders."  It was noted that the Veteran had a fracture of the left humerous in March 2002, secondary to a motor vehicle accident.  It is unclear from the record whether the motor vehicle accident exacerbated an existing left shoulder disability.  

Moreover, the record includes no actual opinion addressing the medical relationship, if any, between any current left shoulder disability and service.  Given the Veteran's reports of an initial in-service left shoulder injury and continuity of left shoulder pain since this initial injury, and the reports of post-service left shoulder problems, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the RO should arrange for the Veteran to undergo an orthopedic examination by an appropriate physician at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause may result in denial the claim for service connection for residuals of left shoulder injury (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of appointment(s) sent to him by the pertinent medical facility.

In addition, the record reflects that the Veteran is in receipt of SSA disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the records before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility. The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify any current left shoulder disability. With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to military service.  In rendering the requested opinion, the physician is asked to specifically consider and address the Veteran's report of initial injury as a result of being struck by a steel beam, which also resulted in a crush injury of the left thumb.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5. If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for residuals of a left shoulder injury in light of all pertinent evidence and legal authority.

8. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


